J-A20024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERTO HERNANDEZ PEREZ                    :
                                               :
                       Appellant               :   No. 1361 WDA 2019

        Appeal from the Judgment of Sentence Entered March 22, 2018
     In the Court of Common Pleas of McKean County Criminal Division at
                       No(s): CP-42-CR-0000342-2017


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                            FILED NOVEMBER 16, 2020

       Appellant, Roberto Hernandez Perez, appeals from the March 22, 2018

judgment of sentence imposing an aggregate sentence of 8 to 16 years’

incarceration after a jury convicted him of possession of a controlled substance

with the intent to deliver (4 counts), drug delivery resulting in death,

involuntary manslaughter, recklessly endangering another person (3 counts),

and criminal conspiracy to possess a controlled substance with the intent to

deliver (4 counts).1 We affirm.

       The record demonstrates that on October 13, 2016, Appellant provided

the victim’s girlfriend with two fentanyl transdermal patches. The victim, his

____________________________________________


1 35 P.S. § 780-113(a)(30) and 18 Pa.C.S.A. §§ 2506, 2504(a), 2705, and
903(a)(1), respectively. We note that the jury’s verdict slip incorrectly cited
the crime of possession of a controlled substance with the intent to deliver as
a violation of 35 Pa.C.S.A. § 780-113(a)(30). See Verdict Slip, 2/7/18.
J-A20024-20



girlfriend, and another friend, each, ingested a portion of the patches shortly

before the victim was found deceased. Appellant was subsequently charged

with the aforementioned crimes in connection with the alleged drug-overdose

death of the victim. On October 16, 2017, Appellant filed an omnibus pre-trial

motion, which included, inter alia, a request for funds to retain a medical

expert for purposes of evaluating the victim’s cause of death. See Omnibus

Pre-Trial Motion, 10/16/17, at ¶¶ 30-32. The trial court held a hearing on

Appellant’s omnibus pre-trial motion and subsequently denied the motion on

January 8, 2018.2        On January 16, 2018, Appellant filed a motion for a

continuance of his trial,3 a motion to appoint funds to retain a medical expert,

and a motion to appoint funds to hire a private investigator. The trial court

subsequently denied Appellant’s request for a continuance of trial, denied

further funding to retain a medical expert,4 and granted funding to hire a


____________________________________________


2  At the hearing, the trial court stated that while it believed Appellant was
entitled to funds for purposes of retaining a medical expert to evaluate the
victim’s cause of death, it would not approve Appellant’s request for funds
without more information regarding the cost to retain the services of the
medical expert. N.T., 1/8/18, at 5-7. The trial court instructed Appellant to
file a subsequent request, via written correspondence, with the trial court that
included an estimate of the cost to retain the services of the medical expert.
Id. at 7.

3Appellant’s trial was scheduled for February 5, 2018, through February 7,
2018.

4The trial court stated that Appellant was already provided $1,500.00 to retain
a medical expert. Trial Court Order, 1/18/18; see also Trial Court Order
1/18/18 (approving funds to hire a medical expert).


                                           -2-
J-A20024-20



private investigator. Appellant filed a motion to reconsider the order denying

Appellant’s request for additional funds to retain a medical expert and his

request for a continuance of trial. The trial court denied Appellant’s motion

for reconsideration on January 30, 2018.

       On   February      7,   2018,    a      jury   found   Appellant   guilty   of   the

aforementioned crimes. After the jury returned its verdict but before the trial

court imposed its sentence, Appellant sought extraordinary relief in a motion

in arrest of judgment requesting a new trial or, in the alternative, the dismissal

of certain charges. The trial court subsequently denied Appellant’s motion.

On March 22, 2018, the trial court sentenced Appellant to 7 to 14 years’

incarceration for his conviction of drug delivery resulting in death (Count 1),

consecutive to a sentence of 6 to 12 months’ incarceration for his conviction

of one count of possession of a controlled sentence with the intent to deliver

(Count 3),5 and consecutive to a sentence of 6 to 12 months’ incarceration for

his conviction of one count of recklessly endangering another person




____________________________________________


5 Appellant was sentenced to 6 to 12 months’ incarceration, each, for his two
additional convictions of possession of a controlled sentence with the intent to
deliver (Counts 4 and 5). These two sentences were to run concurrent to the
consecutive sentence imposed for Count 3. For purposes of sentencing,
Appellant’s conviction for one count of possession of a controlled sentence
with the intent to deliver (Count 2), involuntary manslaughter (Count 6), and
recklessly endangering another person (the victim) (Count 7) merged with the
conviction of drug delivery resulting in death (Count 1).




                                            -3-
J-A20024-20



(Count 8).6 Appellant’s aggregate sentence was 8 to 16 years’ incarceration.

On April 2, 2018, Appellant filed a post-sentence motion, which the trial court

denied on April 6, 2018. This appeal followed.7

       Appellant raises the following issues for our review:

       [1.]   Whether the [trial] court erred in finding that the evidence
              presented at trial was sufficient to establish [] Appellant's
              guilt beyond a reasonable doubt as to [his convictions for
              drug delivery resulting in death and involuntary
              manslaughter?]

       [2.]   Whether the trial court abused its discretion in failing to
              provide sufficient funding for [] Appellant to hire a single
              expert witness for the purpose of contesting the most
              significant issue in this case (cause of death)?

       [3.]   Whether the trial court abused its discretion in denying
              Appellant's first request for a continuance of trial when
              [Appellant’s counsel] was still attempting to obtain an
              expert witness and investigate recently received information
              immediately prior to [the commencement of] trial?


____________________________________________


6 Appellant was sentenced to 6 to 12 months’ incarceration, each, for the
additional conviction of recklessly endangering another person (Count 9) and
for the four convictions of criminal conspiracy to possess a controlled sentence
with the intent to deliver (Counts 10 through 13)). All five sentences for
Counts 9 through 13 were to run concurrent to the consecutive sentence
imposed for Count 3.

7 Appellant filed a concise statement of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(b), and the trial court subsequently filed its Rule
1925(a) opinion. In a January 16, 2020 per curiam order, this Court granted
Appellant’s request to file an amended Rule 1925(b) statement. Appellant
subsequently filed an amended Rule 1925(b) statement on January 28, 2020,
and the trial court filed a supplemental Rule 1925(a) opinion on February 2,
2020.




                                           -4-
J-A20024-20



Appellant’s Brief at 4.8

        Appellant’s first issue raises a challenge to the sufficiency of the

evidence to support his convictions of drug delivery resulting in death and

involuntary manslaughter. Id. at 17-25.        In addressing the merits of a

sufficiency claim, our standard of review and scope of review are well-settled.

        The standard we apply in reviewing the sufficiency of the evidence
        is whether viewing all the evidence admitted at trial in the light
        most favorable to the verdict winner, there is sufficient evidence
        to enable the fact-finder to find every element of the crime beyond
        a reasonable doubt. In applying the above test, we may not weigh
        the evidence and substitute our judgment for the fact-finder. In
        addition, we note that the facts and circumstances established by
        the Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may be
        resolved by the fact-finder unless the evidence is so weak and
        inconclusive that as a matter of law no probability of fact may be
        drawn from the combined circumstances. The Commonwealth
        may sustain its burden of proof or proving every element of the
        crime beyond a reasonable doubt by means of wholly
        circumstantial evidence. Moreover, in applying the above test,
        the entire record must be evaluated and all the evidence actually
        received must be considered. Finally, the trier[-]of[-]fact while
        passing upon the credibility of witnesses and the weight of the
        evidence produced, is free to believe all, part[,] or none of the
        evidence.

Commonwealth v. Pappas, 845 A.2d 829, 835-836 (Pa. Super. 2004)

(citation omitted), appeal denied, 862 A.2d 1254 (Pa. 2004). To preserve a

sufficiency claim, Appellant’s Rule 1925(b) statement must specify the

element     or   elements      upon     which    the     evidence   was   insufficient.

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008).
____________________________________________


8   For ease of disposition, we reordered and renumbered Appellant’s issues.


                                           -5-
J-A20024-20



      Section 2506(a) of the Pennsylvania Crimes Code defines the criminal

offense of drug delivery resulting in death as follows:

      A person commits a felony of the first degree if the person
      intentionally administers, dispenses, delivers, gives, prescribes,
      sells or distributes any controlled substance or counterfeit
      controlled substance in violation of [Sections 780-113(a)(14) or
      (30) of The Controlled Substance, Drug, Device and Cosmetic Act,
      35 P.S. §§ 780-101 through 780-144,] and another person dies
      as a result of using the substance.

18 Pa.C.S.A. § 2506(a). In order to establish a conviction for drug delivery

resulting in death, the Commonwealth must demonstrate that the defendant

intentionally administered, dispensed, delivered, gave, prescribed, sold, or

distributed a controlled substance, or a counterfeit controlled substance, and

that the victim’s death was caused by, or resulted from, the use of that

substance.    Commonwealth v. Burton, 234 A.3d 824, 830 (Pa. Super.

2020), citing Commonwealth v. Kakhankham, 132 A.3d 986 (Pa. Super.

2015), appeal denied, 138 A.3d 4 (Pa. 2016).

      Section 2504(a) of the Crimes Code states, that “[a] person is guilty of

involuntary manslaughter when as a direct result of the doing of an unlawful

act in a reckless or grossly negligent manner, or the doing of a lawful act in a

reckless or grossly negligent manner, he causes the death of another person.”

18 Pa.C.S.A. § 2504(a).    In order to establish a conviction for involuntary

manslaughter, the Commonwealth must demonstrate that the defendant’s

mental state was one of either recklessness or gross negligence, and that

there was a causal connection between the defendant’s conduct and the



                                     -6-
J-A20024-20



victim’s death. Commonwealth v. Fabian, 60 A.3d 146, 151 (Pa. Super.

2013), appeal denied, 69 A.3d 600 (Pa. 2013).

      A person acts recklessly with respect to a material element of an
      offense when he consciously disregards a substantial and
      unjustifiable risk that the material element exists or will result
      from his conduct. The risk must be of such a nature and degree
      that, considering the nature and intent of the actor's conduct and
      the circumstances known to him, its disregard involves a gross
      deviation from the standard of conduct that a reasonable person
      would observe in the actor's situation.

18 Pa.C.S.A. § 302(b)(3).       The term “recklessly,” as set forth in Section

302(b)(3), encompasses “gross negligence” for purposes of involuntary

manslaughter. Commonwealth v. Huggins, 836 A.2d 862, 868 (Pa. 2003),

cert. denied, 541 U.S. 1012 (2004).

      Here, Appellant, in challenging the sufficiency of the evidence to support

his convictions for drug delivery resulting in death and involuntary

manslaughter, argues that the “evidence does not establish proof beyond a

reasonable    doubt   that   [the   victim’s]   consumption    of   [the]   fentanyl

[transdermal] patches that were sold by [] Appellant was the cause of death.”

Appellant’s Brief at 20.     In so arguing, Appellant challenges the necessary

element, for both crimes, that Appellant’s unlawful act, namely the delivery of

a controlled substance (a fentanyl transdermal patch) in violation of

Section 780-113(a)(30), caused the victim’s death.            See Amended Rule

1925(b) Concise Statement, 1/28/20, at ¶ 4 (stating, the criminal offense of

drug delivery resulting in death “requires proof that the victim died as a result

of ingesting drugs that were provided by [Appellant]”) and ¶ 5 (stating, the

                                       -7-
J-A20024-20



criminal offense of involuntary manslaughter “requires proof that the victim’s

death was caused by [Appellant’s] delivery of drugs ingested by the victim”).

      According to Appellant, the victim’s girlfriend testified that prior to the

victim’s death, she and the victim, each, consumed 50% of a fentanyl

transdermal patch that she obtained from Appellant. Appellant’s Brief at 18.

Appellant asserts that a friend of the victim’s girlfriend, who was also present

at the time the fentanyl transdermal patches obtained from Appellant were

consumed, stated that she and the victim received only 20%, each of a

fentanyl transdermal patch for consumption while the victim’s girlfriend

consumed 60% of the fentanyl transdermal patch. Id. Appellant contends,

      The testimony presented at trial showed that [the victim’s]
      fentanyl patch intake ([via the fentanyl transdermal] patches
      purchased from [] Appellant) the day prior to his death was either
      50% of the second patch purchased on October 13, 2016, or a
      total of up to 83.3% of one fentanyl patch[, combined,] from both
      patches purchased on October 13, 2016[,] (up to 33.3% of the
      first patch, and 50% of the second patch). [A] Commonwealth
      witness[,] qualified as an expert in forensic pathology, testified
      that in order for the [victim’s] blood concentration of fentanyl to
      be as high as it was (13 mg/ml), he would have had to [ingest] a
      minimum of [two] fentanyl patches, and more likely [three] or
      [four] patches. [A] Commonwealth witness[,] qualified as an
      expert in forensic toxicology, opined that it would be possible for
      [the victim’s] blood concentration of fentanyl to have been
      produced by ingesting up to a total of one patch over the course
      of [several] days.
Id. at 19 (extraneous capitalization, record citations, and paragraphing

omitted).

      In so arguing, Appellant invites us to do nothing more than reassess the

credibility of the testimony offered by the victim’s girlfriend, the girlfriend’s

                                      -8-
J-A20024-20



friend, and the Commonwealth’s two medical experts. Under the standard

governing our review of a sufficiency challenge, an appellate court cannot

reweigh the evidence and substitute its judgment for that of the jury, as

fact-finder.   As such, Appellant’s first issue merits no relief.              See

Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009) (reiterating,

“a review of the sufficiency of the evidence does not include an assessment of

the credibility of testimony” (citation omitted)), appeal denied, 3 A.3d 274

(Pa. 2010).

      In his second issue, Appellant asserts that the trial court erred in

providing only $1,500.00 for Appellant to retain the services of an expert

medical witness to assist in his defense. Appellant’s Brief at 26-31. Appellant

argues that the amount provided was insufficient and, thus, Appellant was

denied a fair trial. Id.

      In criminal matters, our standard of review of challenges related to the

appointment of an expert witness for the defense is as follows:

      The provision of public funds to hire experts to assist in the
      defense against criminal charges is a decision vested in the sound
      discretion of the [trial] court and a denial[,] thereof[,] will not be
      reversed absent an abuse of that discretion.

Commonwealth v. Cannon, 954 A.2d 1222, 1226 (Pa. Super. 2008), appeal

denied, 964 A.2d 893 (Pa. 2009).

      It is well-established that indigent defendants have a right to
      access the same resources as non-indigent defendants in criminal
      proceedings. The state has an affirmative duty to furnish indigent
      defendants the same protections accorded those financially able
      to obtain them. Procedural due process guarantees that a

                                      -9-
J-A20024-20


     defendant has the right to present competent evidence in his
     defense, and the state must ensure that an indigent defendant
     has fair opportunity to present his defense.

Commonwealth v. Konias, 136 A.3d 1014, 1019 (Pa. Super. 2016)

(citations and quotation marks omitted), appeal denied, 145 A.3d 724 (Pa.

2016). The Commonwealth, however, “is not obligated to pay for the services

of an expert simply because a defendant requests one.” Konias, 136 A.3d at

1020-1021 (citation omitted). Rather, the defendant must demonstrate “the

content and relevancy of the proposed expert testimony before such a request

will be granted.”    Commonwealth v. Curnutte, 871 A.2d 839, 842

(Pa. Super. 2005) (citation omitted). A request for an expert witness, whose

necessity is based upon mere speculation as to the assistance the expert will

provide to the defense, does not warrant the appropriation of public funds.

Commonwealth v. Harris, 703 A.2d 441, 449 (Pa. 1997), cert. denied, 525
U.S. 1015 (1998).

     Here, in support of his motion to appoint funds to retain a forensic

pathologist, Appellant averred,

     5.    [Appellant] wishes to retain an independent forensic
           pathologist [] to prepare a report and testify at [Appellant’s]
           trial.

     6.    [Appellant’s counsel] already contacted [a forensic
           pathologist,] who is willing to assist [Appellant’s counsel,]
           however, [the forensic pathologist] is requiring a
           $5,000[.00] retainer before being listed as a defense expert
           [witness].

     7.    [Appellant’s counsel] believes [] that in the course of
           effectively representing [Appellant] in his case, that
           [Appellant] is entitled to his own expert and retaining such

                                    - 10 -
J-A20024-20


            an expert to review the cause of death and medical reports
            is necessary and essential to ensuring a constitutional[ly]
            fair trial.

Appellant’s Motion to Appoint Funds to Hire a Forensic Pathologist, 1/16/18,

at ¶¶ 5-7. Appellant asserts,

      The Commonwealth utilized $10,596.59 in expert witness fees for
      this trial. The trial court refused, on multiple occasions, to grant
      [] Appellant less than half of that amount ($5,000.00), instead
      only granting 14% of that amount ($1,500.00).

Appellant’s Brief at 31 (record citation omitted). Appellant contends that a

discrepancy allegedly existed between the victim’s cause of death, acute drug

toxicity, and the opinion proffered by the Commonwealth’s expert witness that

the cause of death was due to the ingestion of fentanyl. Id. at 26. Appellant

argues that the appropriation of $5,000.00 was necessary to pay the retainer

for a forensic pathologist that Appellant contends, “agreed to testify in the

matter.” Id. at 26-27.

      In denying Appellant’s request for the additional funding for an expert

witness, the trial court stated,

      [Appellant] is requesting $5,000[.00] of public funds to obtain the
      services of [a forensic pathologist] to review the Commonwealth’s
      expert’s findings regarding the alleged victim’s cause of death.
      [Appellant] does not assert that the Commonwealth’s expert’s
      findings are inaccurate, just that they might be and if the
      Commonwealth has an expert the defense should too, that
      [Appellant] is “entitled” to his own expert because he is facing a
      significant sentence. . . . The [trial] court [] already approved
      $1,500[.00] for [Appellant] to obtain medical guidance to review
      the tests performed on the alleged victim and to assist
      [Appellant’s] counsel with trial preparation. The only reason set
      forth in the [m]otion to increase this amount is that [the forensic
      pathologist] wants a $5,000[.00] retainer.

                                     - 11 -
J-A20024-20



Trial Court Opinion, 1/18/18, at 5. The trial court, in its Rule 1925(a) opinion,

further explained,

      The [trial] court approved $1,500[.00] for [Appellant] to obtain
      expert review of [the victim’s] medical and autopsy records
      regarding the cause of death. [Appellant] did not utilize these
      funds to obtain even an initial analysis. Instead[,] he generally
      requested approval for $5,000[.00]. He did not provide any
      indication of what the actual cost for a review of the
      records would be. His only explanation as to why $5,000[.00]
      should be approved was [] that the Commonwealth spent a lot
      more.

Trial Court Opinion, 2/7/20, at 10 (emphasis added).

      Based upon a review of the record, we concur with the trial court that

the necessity of the additional funds for a forensic pathologist to review the

medical records, autopsy, and other findings related to the victim’s cause of

death and to potentially testify at trial, was based upon the mere speculation

that the forensic pathologist would conclude that the victim’s death was

caused by something other than the ingestion of the fentanyl transdermal

patches. Appellant offered neither a summary of the forensic pathologist’s

initial review of the case nor an offer of proof as to the underlying substance,

or relevancy, of the forensic pathologist’s conclusions. Moreover, Appellant

offered no proof of the forensic pathologist’s credentials necessary to

demonstrate that he would qualify as a medical expert at trial or what the

total estimate of cost would be for the forensic pathologist’s services. The

trial court provided Appellant ample opportunity to provide specificity as to

the total cost of services and to demonstrate the content and relevancy of the


                                     - 12 -
J-A20024-20



proposed testimony. Appellant was provided an initial sum of $1,500.00 for

use in procuring the services of a medical expert to review the medical records

but did not utilize the funding. Instead, Appellant requested additional funding

without demonstrating “the content and relevancy of the proposed expert

testimony” or the specific cost of the services. Therefore, we find the trial

court did not abuse its discretion in denying Appellant’s motion to apportion

additional   funding   to   retain   the   services   of   a   forensic   pathologist.

Consequently, Appellant’s issue is without merit.

      Appellant’s final issue challenges the trial court’s order denying

Appellant’s request for a continuance of trial. Appellant’s Brief at 21-25. Our

standard of review of such a challenge is well-settled.

      A decision to grant or deny a continuance rests within the sound
      discretion of the trial court. We will not reverse a trial court's
      decision absent a showing of abuse of that discretion or prejudice
      to the defendant. An abuse of discretion is not merely an error of
      judgment. Rather, discretion is abused when the law is overridden
      or misapplied, or the judgment exercised is manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill-will,
      as shown by the evidence or the record.

Commonwealth v. Tucker, 143 A.3d 955, 966 (Pa. Super. 2016) (citation

and brackets omitted), appeal denied, 165 A.3d 895 (Pa. 2017).                “A bald

allegation of an insufficient amount of time to prepare will not provide a basis

for reversal of the denial of a continuance motion.” Commonwealth v. Ross,

57 A.3d 85, 91 (Pa. Super. 2012), appeal denied, 72 A.3d 603 (Pa. 2013).

      [A]n appellant must be able to show specifically in what manner
      he was unable to prepare his defense or how he would have
      prepared differently had he been given more time. [An appellate

                                       - 13 -
J-A20024-20


        court] will not reverse a denial of a motion for continuance in the
        absence of prejudice.

Tucker, 143 A.3d at 966, citing Commonwealth v. Brown, 505 A.2d 295,

298 (Pa. Super. 1986).

        Here, Appellant moved for a continuance on January 16, 2018, 20 days

prior to the scheduled start date of his trial, asserting, that “in addition to the

unavailability of [a forensic pathologist,] within the last few days, [Appellant’s

counsel] was provided with information that would, perhaps, exculpate

[Appellant] as being the source of [the] fentanyl [transdermal] patches that

alleged[ly] led to the death of [the victim] if said information is verified and

reliable.”9   Appellant’s Motion to Continue Trial, 1/16/18, at ¶ 8; see also

Appellant’s Brief at 21 (asserting, “more time was needed to obtain an expert

witness and to investigate newly[-]obtained information about possible

additional sources of fentanyl [transdermal] patches”). Appellant’s counsel

asserted that he was too busy to investigate the alleged newly-obtained

information, and that upon the trial court’s approval of funds to hire a private

investigator, the private investigator would have less than two weeks to

investigate the newly-obtained information prior to trial. Appellant’s Motion

to Continue Trial, 1/16/18, at ¶¶ 9, 12. Two weeks, Appellant contended, was

insufficient time to “effectively locate and investigate various witnesses.” Id.

at ¶ 13. In his brief, Appellant argues,


____________________________________________


9   The Commonwealth objected to the motion for a continuance of trial.


                                          - 14 -
J-A20024-20


      Had [] Appellant's omnibus pre[-]trial motion been granted, trial
      preparation would have been unnecessary or significantly
      different. . . . [I]t should have been abundantly clear in this
      matter that additional time would have assisted in preparation of
      a defense. First, the motions that were being filed by [Appellant’s]
      counsel within three weeks of trial (request for private
      investigator, request for expert witness fees) showed that
      [Appellant’s] counsel needed additional time to prepare for trial.
      Second, the statements made in the continuance request (need
      time to obtain expert witness and investigate newly[-]obtained
      information), made it clear that [Appellant’s] counsel needed
      additional time to prepare for trial.

Appellant’s Brief at 23-24.

      In denying Appellant’s motion for a continuance, the trial court

explained,

      [Appellant] asserts in his request for a continuance that more time
      is needed for his forensic pathologist to prepare a report and be
      available for trial. At this point, based on the [trial] court’s ruling
      on the request for funds to obtain the services of [the forensic
      pathologist,] it is questionable if [the forensic pathologist’s]
      services will in fact be retained.         Therefore, it would be
      inappropriate      to    continue     this   trial   due     to     the
      unavailability/unpreparedness of a witness who may not be called.
      Also, the timing of the continuance request raises concern. This
      case has been listed for trial since November 17, 2017. Therefore,
      it is unclear why efforts to address the obtainment of and report
      of a forensic expert and private investigator were not undertaken
      at an earlier date.

      Regarding the potential that a private investigator may obtain
      evidence that could be beneficial to the defense regarding the
      source of the fentanyl [transdermal] patch(es), this possibility is
      too speculative at this time to warrant the grant of a continuance.
      If [Appellant’s counsel] makes a request in the future that is
      supported by more specific assertions[,] the ruling on the request
      for a continuance would be reconsidered. . . . However[,] and
      again, at this point there is only [an] assertion that a witness may
      be found and he or she may have valuable information; and, that
      vague assertion does not support the grant of a continuance of
      trial.

                                      - 15 -
J-A20024-20



Trial Court Opinion, 1/18/18, at 8-9 (extraneous capitalization omitted).

      Based upon a review of the record, we concur with the trial court that

Appellant’s request for a continuance lacked sufficient specificity as to how the

grant of additional time would benefit Appellant in preparation for trial.

Appellant requested a continuance based upon the unavailability of a forensic

pathologist, who may testify on Appellant’s behalf, and because two weeks,

in Appellant’s opinion, was insufficient time to permit an investigation of the

alleged newly-obtained information that may exculpate Appellant.              In

presenting his request, Appellant failed, however, to demonstrate that the

forensic pathologist agreed to testify on behalf of Appellant absent the

payment of a $5,000.00 retainer. Additionally, Appellant baldly asserted that

two weeks was insufficient to permit an investigator to complete an inquiry of

the alleged newly-obtained information that may have demonstrated that the

fentanyl transdermal patches, which resulted in the victim’s death, were

obtained from a source other than Appellant.          Appellant also failed to

demonstrate that an investigator, who had not yet been hired or begun his or

her investigation, was unable to make sufficient inquiries into the veracity and

validity of this newly-obtained information prior to trial. The trial court, in

denying Appellant’s request for a continuance, left open the possibility of

reconsideration of Appellant’s request provided Appellant demonstrated, with

specificity, why additional time was necessary and how the additional time

would benefit Appellant, which Appellant failed to do. Therefore, the trial court




                                     - 16 -
J-A20024-20



did not abuse its discretion in denying Appellant’s motion for a continuance of

trial. Consequently, Appellant’s issue is without merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2020




                                    - 17 -